UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ANTHONY CLARK,                                           )
                                                         )
                Plaintiff,                               )
                                                         )
                        v.                               )   Civil Case No. 12-01310 (RJL)
                                                         )
COMPUTER SCIENCE CORP., et al.,                          )
                                                         )
                Defendants.                              )


                                       <) ""<>RDER
                             August   L. 2013 [## 4, 6, 11, 22, 23, 26]
       For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

        ORDERED that defendant Insight Global, Inc.'s Motion to Dismiss [Dkt. # 4] is

GRANTED; is it further

        ORDERED that defendant Computer Science Corporation's Motion to Dismiss

Plaintiff's Complaint [Dkt. # 6] is GRANTED; it is further

        ORDERED that defendant Kforce, Inc.'s Motion to Dismiss Plaintiff's Complaint

for Failure to State a Claim for Which Relief May Be Granted [Dkt. # 11] is GRANTED;

it is further

        ORDERED that defendant Insight Global, Inc.'s Motion for Summary Judgment

[Dkt. # 22] and Kforce Inc.'s Motion for Summary Judgment [Dkt. # 26] are both

DENIED as moot; it is further


                                                 13
     ORDERED that plaintiffs Motion to Amend Complaint and Remand [Dkt. # 23]

is DENIED.

     SO ORDERED.




                                     14